ORDER
The Disciplinary Review Board on October 20,1997, having filed with the Court its decision concluding that JAY LAWRENCE FULMER of CHERRY HILL, who was admitted to the bar of this State in 1984, should be reprimanded for violating Rule 1:21-1(a) (failure to maintain a bona fide office), Rule 1:28-2 (failure to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection) and RPC 5.5(a) (practicing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), and good cause appearing;
It is ORDERED that JAY LAWRENCE FULMER is hereby reprimanded; and it is further
*431ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.